EXHIBIT B
Premium 4x4 Dual Band 802.11ac Wave 2 Access Point                                                                                     Data Sheet
                                                                                                                                          WAC740


                                                         4x4 business class dual band 802.11ac
                                                         The NETGEAR® Premium 802.11ac 4x4 Wave 2 Wireless Access Point (AP)
                                                         delivers high performance with maximum client density for enterprises
                                                         requiring ubiquitous and reliable wireless for all business applications. The
                                                         WAC740 is a controller managed Access Point with ease of centralized
                                                         management with all NETGEAR wireless controllers from small (WC7500)
                                                         to mid-size (WC7600) and large-size (WC9500) deployment. The WAC740
                                                         comes with 2 ports, including a 802.3at PoE+ multi-gigabit port that can
                                                         handle up to 2.5Gbps of throughput, enabling a single wire to connect to a
                                                         2.5Gbps capable switch for ease of wiring installation.




      Product Highlights

      • Features 802.11ac Wave 2 technology providing a theoretical aggregate throughput of 2.3Gbps—roughly double the rates
        offered by today’s high-end 802.11ac access points
      • Reliable wireless coverage with 4 streams of data based on 4x4 (Transmit and Receive) optimized internal antennas
      • Multi-user MIMO (MU-MIMO) increases efficiency and capacity – enabling clients to utilize the RF spectrum much more
        efficiently by allowing multiple-AP-to client transmissions, beamforming, wider bandwidth, and improved encoding
      • AirQual feature enables spectrum analysis and interference identification
      • Centrally managed by Wireless Controllers
      • 2.5GBASE-T Multi-Gigabit support eliminates bottlenecks associated with standard Gigabit Ethernet (NBASE-T switch
        required to obtain speeds higher than 1Gbps w/ a single port)




      Features

         • MU-MIMO maximizes the use of wireless         • Integrated 802.3at Power over Ethernet      • Internal antennas factory-optimized for
           medium for delivery of high throughput          (PoE+) lowers deployment costs                maximum RF performance
           content
                                                         • Controller managed by WC7500,               • Antenna take-offs enable optional
         • Compact and elegant design stylishly blends     WC7600 and WC9500 allowing centralized        accessory antenna attachment for 2.4GHz
           into the environment                            management up to 600 Access Points in a       and/or 5GHz operations
                                                           cluster of controllers.
         • Concurrent operation in 2.4GHz (600Mbps)                                                    • AirQual monitors Wi-Fi channel utilization
           and 5GHz (1.7Gbps) for maximum wireless       • Business-class security features include      on the network, identify sources of
           throughput                                      WPA, WPA2, rogue AP detection and             interference. Log alerts on channel quality
                                                           802.1x with RADIUS support                    drop or overload
         • Backward compatibility with 802.11a,
           802.11b, 802.11g, and 802.11n network         • Easy mounting mechanism for quick wall or
           devices                                         ceiling installation




                                                                  Page 1 of 4
Premium 4x4 Dual Band 802.11ac Wave 2 Access Point                                                                             Data Sheet
                                                                                                                                 WAC740


        Target Applications




               Optional 2nd LAN port for LAG
               configuration enabling throughput to
               exceed 1Gbps when a 2.5G switch is                                           Option for
               not present on the other end                                                 AC power




              Connects to 10-port Multi-Gigabit
              Managed Switch with PoE+ M4200                                 Laptop PC, Tablet and Smartphone




              Connects to Dual WAN
                Gigabit VPN Firewall

                                                                                        Connects to Wired LAN




                                   Connects to                    Connects to
                                   Cable/DSL Modem                Wireless Controller




   NETGEAR AirQual feature provides at-a-glance view of the RF environment with channel utilization and interference around the WAC740.


                                                               Page 2 of 4
Premium 4x4 Dual Band 802.11ac Wave 2 Access Point                                                                                           Data Sheet
                                                                                                                                                WAC740
Product Features


Features                                              WAC505             WAC510               WAC720                  WAC730                WAC740
Frequency                                           2.4GHz and 5GHz    2.4GHz and 5GHz     2.4GHz and 5GHz         2.4GHz and 5GHz        2.4GHz and 5GHz
Wireless Mode (Transmit x Receive)                   802.11ac (2x2)     802.11ac (2x2)       802.11ac (2x2)         802.11ac (3x3)         802.11ac (4x4)
802.11ac Wave                                           Wave 2             Wave 2                Wave 1                 Wave 1                 Wave 2
Multi-User MIMO                                           Yes                Yes                   No                     No                    Yes
Maximum Theoretical Throughput                      1.2Gbps AC1200     1.3Gbps AC1300       1.2Gbps AC1200          1.7Gbps AC1700        2.3Gbps AC2300
Maximum Throughput (2.4/5GHz)                        300/867Mbps        400/867Mbps          300/867Mbps            450/1300Mbps           600/1700Mbps
                                                      (2.4/5GHz)         (2.4/5GHz)           (2.4/5GHz)              (2.4/5GHz)            (2.4/5GHz)
Power over Ethernet ( PoE) IEEE 802.3af                  Yes                Yes                   Yes                    Yes                 Yes, PoE+
PoE Power Consumption                                  8.9 Watts          9.3 Watts            11.0 Watts             12.9 Watts             17.9 Watts
Centralized Management                                Insight App,       Insight App,         Quad Mode              Quad Mode               Controller
                                                       Standalone         Standalone          Management             Management
                                                                                              (Standalone,           (Standalone,
                                                                                          Ensemble™, Controller, Ensemble™, Controller,
                                                                                          and Business Central) and Business Central)
SNMP                                                    v1, v2c            v1, v2c               v1, v2c                v1, v2c               v1, v2c
Secure SSH                                                Yes                Yes                   Yes                    Yes                   Yes
Secure Socket Layer (SSL)                                 Yes                Yes                   Yes                    Yes                   Yes
Router Mode                                                No                Yes                   No                     No                    No
Wireless Distribution System (WDS)
Repeater                                                  Yes                Yes                   Yes                    Yes                   No
Bridge point-to-point/multi-point                         Yes                Yes                   Yes                    Yes                   No
Simultaneous bridge & wireless client association         Yes                Yes                   Yes                    Yes                   No
Antenna                                              Internal 3/4dBi    Internal 3/5dBi      Internal 5/6dBi        Internal 5/6dBi        Internal 5/6dBi
                                                       (2.4/5GHz)         (2.4/5GHz)           (2.4/5GHz)             (2.4/5GHz)          (2.4/5GHz) four
                                                                                            Three (3) External     Two (2) External          (4) External
                                                                                              reverse SMA            reverse SMA            reverse SMA
                                                                                             connectors for         connectors for           connectors
                                                                                           2.4/5GHz antennas      2.4/5GHz antennas        for 2.4/5GHz
                                                                                                                                              antennas
Security
WiFi Protected Access (WPA/WPA2), 802.11i                 Yes                Yes                   Yes                    Yes                   Yes
MAC address filtering with access control                 Yes                Yes                   Yes                    Yes                   Yes
802.1x RADIUS support with EAP TLS, TTLS, PEAP            Yes                Yes                   Yes                    Yes                   Yes
Rogue AP detection                                        Yes                Yes                   Yes                    Yes                   Yes
Block SSID Broadcast                                      Yes                Yes                   Yes                    Yes                   Yes
VLAN Support                                              Yes                Yes                   Yes                    Yes                   Yes
Guest Network/Captive Portal                              Yes                Yes                   Yes                    Yes                   Yes
Accepts external antennas                                  No                 No                   Yes                    Yes                   Yes
Easy ceiling mounting/wall mouting                        Yes                Yes                   Yes                    Yes                   Yes
Bandwidth management                                      Yes                Yes                   Yes                    Yes                   Yes
Bonjour Gateway                                            No                 No                   Yes                    Yes                   Yes
Link Layer Discovery Protocol                             Yes                Yes                   Yes                    Yes                   Yes
Bandsteering                                              Yes                Yes                   Yes                    Yes                   Yes




                                                                        Page 3 of 4
Premium 4x4 Dual Band 802.11ac Wave 2 Access Point                                                                                                                              Data Sheet
                                                                                                                                                                                   WAC740
Technical Specifications

Physical Interfaces                                                   Package Contents                                            Ordering Information
Two Ports                                                                 • Premium Dual Band Wireless-AC                            • WAC740-10000S:
                                                                             Access Point (WAC740)                                      Everywhere except US and Canada
  • One (1) 10/100/1000/2500BASE-T
    Gigabit Ethernet (RJ-45) port with Auto                               • Ethernet cable                                            • WAC740-100NAS:
    Uplink™ (Auto MDI-X) and IEEE 802.3at                                 • Ceiling and wall mount kit                                  US and Canada
    Power over Ethernet (PoE+) support                                    • Installation guide                                        • PAV12V-100NAS:
  • One (1) 10/100/1000BASE-T Gigabit                                                                                                   US and Canada
    Ethernet (RJ-45) port with Auto                                                                                                   • PAV12V-100UKS:
    Uplink™ (Auto MDI-X)                                               Accessories                                                      UK
  • Static link aggregation (LAG) support                              Power Adapters with plug localized to                          • PAV12V-100EUS:
    for redundancy and aggregate                                       country of sales                                                 Europe except UK
    throughput exceeding 1Gbps                                            • PAV12V-100AUS  (for Australia)                            • PAV12V-100PRS:
    • Power adapter (not included): 12V DC,                               • PAV12V-100EUS (for Europe,                                  China
      2.5A; plug is localized to country of sale                            Outside of UK)                                            • PAV12V-100AUS:
                                                                          • PAV12V-100NAS (for North America)                           Australia and New Zealand
    • One (1) console port with RJ45
      Interface                                                           • PAV12V-100PRS (for China)
                                                                          • PAV12V-100UKS (for UK)
    • Four (4) reverse SMA antenna
      connectors for dual band 2.4 and 5GHz
      external antennas (not included)                                 NETGEAR Warranty*
    • Five (5) LED: Power, Link/ACT, LAN,                                 • NETGEAR  ProSAFE®  Lifetime
      2.4GHz, 5GHz                                                          Hardware Warranty.
                                                                          • ProSUPPORT™ Lifetime Chat Technical
                                                                            Support (Remote diagnostics performed
Physical Specifications                                                     by our technical experts for prompt
   • Physical Dimensions (W x D x H):                                      resolution of technical issues).
      197 x 197 x 40mm                                                    • ProSUPPORT 90 days (24/7) Live
      (7.76 x 7.76 x 1.57in)                                                Phone Technical Support during
   • Weight: 726g (1.6lb) U.S and Canada                                    business hours.
                                                                          • Lifetime Next Business Day (NBD)
                                                                            Hardware replacement (See http://
                                                                            onsite.netgear.com for coverage,
                                                                            availability and terms and conditions).




* This product comes with a lifetime warranty that is valid only if purchased from a NETGEAR authorized reseller, and modifications to product may void the warranty—not software or external
power supplies; see http://www.netgear.com/about/warranty/ for details. Lifetime technical support includes basic phone support for 90 days from purchase date and lifetime online chat support
when purchased from a NETGEAR authorized reseller. This product was tested for quality and its components may be recycled. For indoor use only.

NETGEAR, the NETGEAR logo, ProSUPPORT and ProSAFE are trademarks and/or registered trades of NETGEAR, Inc. and/or its subsidiaries in the United States and/or other countries. Other brand
names mentioned herein are for identification purposes only and may be trademarks of their respective holder(s). Information is subject to change without notice.
© 2018 NETGEAR, Inc. All rights reserved.
		                                                                                                                                                                                 D-WAC740-4


                                                                                          Page 4 of 4
